Citation Nr: 1436050	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal.

2.  Entitlement to an initial rating higher than 20 percent for low back strain.

3.  Entitlement to an initial rating higher than 10 percent for left hip strain.

4.  Entitlement to an initial rating higher than 10 percent for a left knee strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2013, the Board remanded these claims for additional development, including obtaining any additional treatment records and affording the Veteran a VA examination.  Attempts were made to obtain medical records, and the Veteran was afforded a VA examination in June 2013.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claims are now ready for appellate review.

The Board notes this appeal originally included entitlement to service connection for a right hip disorder; however, this issue was granted in an October 2013 rating decision, and as such, is no longer on appeal.

The Board notes that in Rice v. Shinseki the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the evidence indicates that the Veteran currently works as a painter.  See June 2013 VA examination.  Accordingly, the Board finds that Rice is not applicable in this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal.

2.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 20 percent for low back strain.

3.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to an initial rating higher than 10 percent for left hip strain.

4.  The Veteran's left knee is manifested by arthritis and slight lateral instability; he does not have ankylosis, dislocated semilunar cartilage, removal of semilunar cartilage, actual or functional limitation of flexion to 45 degrees, actual or functional limitation of extension to 10 degrees, impairment of the tibia and fibula or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 20 percent for low back strain, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).
3.  The criteria for withdrawal of the appeal for entitlement to an initial rating higher than 10 percent for left hip strain, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for entitlement to an initial rating higher than 10 percent for left knee strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).

5.  The criteria for a separate 10 percent rating based on arthritis of the left knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the Veteran's increased rating claim, the Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection. It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, private treatment records, service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims. 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal, entitlement to an initial rating higher than 20 percent for low back strain, and entitlement to an initial rating higher than 10 percent for left hip strain.  See October 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

III.  Entitlement to an Initial Rating Higher than 10 Percent for a Left Knee Strain

The Veteran seeks an initial rating higher than 10 percent for his left knee strain.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14.  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010 (traumatic arthritis) directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1. 

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability. 

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). 

Service connection for a left knee strain was granted in an August 2008 rating decision, and a rating of 10 percent was assigned, effective March 7, 2008, under Diagnostic Code 5257, which contemplates recurrent subluxation or lateral instability. 

Other potentially applicable diagnostic codes include Diagnostic Code 5258, which contemplates dislocation of semilunar cartilage; Diagnostic Code 5260, which pertains to limitation of flexion of the leg; and Diagnostic Code 5261, which contemplates limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261. 

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no report of VA examination demonstrates any objective finding of genu recurvatum, impairment of the tibia and fibula, or removal of semilunar cartilage.  Similarly, ankylosis of the left knee has not been demonstrated.

The Veteran was afforded a VA examination in April 2008.  Examination revealed joint line tenderness medially, with a positive McMurray's test.  With three repetitions of active, passive and repetitive range of motion, extension was to 0 degrees, and flexion was to 105 degrees.  Loss of motion was due to moderate pain, but not fatigue, weakness, lack of endurance or loss of coordination.  It was noted that the Veteran currently worked full time and had not missed any work due to his knee disability.  

The Veteran's chiropractor submitted a statement in April 2008 indicating that the Veteran has sought treatment for left knee pain, and had experienced chronic gait issues due to pain.

The Veteran's wife submitted a statement in September 2008.  She indicated that the Veteran suffered daily from left knee pain and was unsure of his footing.  

An October 2009 VA treatment note indicated the Veteran's left knee hurt from favoring his foot.  

The Veteran was afforded a VA examination in June 2013.  The Veteran reported difficulty walking or going down stairs. He also stated he could not kneel or crawl due to his knee.  Left knee flexion was to 90 degrees, with objective evidence of pain at 80 degrees.  Extension was to zero degrees, with no evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 80 degrees, and extension was to zero degrees.  The examiner noted the Veteran had pain on movement.  The Veteran had tenderness or pain to palpation and the medial joint line of the knee.  Muscle strength was 5/5 and anterior and posterior instability were normal.  The Veteran had 1+ (0-5 millimeters) of medial-lateral instability.  The Veteran did not have patellar subluxation or dislocation and had not had any meniscal conditions or surgical procedures for a meniscal condition.  The examiner noted that the Veteran had limitations to brisk walking and light jogging on hard and uneven surfaces.  The examiner stated that the Veteran's left knee disorder has progressed with joint instability.

In July 2013, the Veteran's treating chiropractor submitted a statement, indicating that the Veteran's knee was a primary concern and affected his ability to perform his work and daily activities.  

In October 2013, the Veteran's physician submitted a statement indicating the Veteran has been having worsening symptoms of knee arthritis over the last five years, including increased pain.  The physician also indicated that the Veteran reported falling 3 times in the last year due to his left knee giving out.

As stated previously, the Veteran is currently rated as 10 percent disabled under Diagnostic Code 5257.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to instability, the Veteran has reported episodes of his knee giving way.  The Board finds the Veteran to be credible in his reports of his left knee instability.  Additionally, there was objective evidence of instability at the June 2013 VA examination.  At that time, the Veteran had a 1+ (0-5 millimeters) of medial-lateral instability.  The Board finds that this is slight instability, and the current 10 percent rating appropriately compensates the Veteran for instability.  A rating of 20 percent is not warranted, as the Veteran has not demonstrated moderate instability.  For example, at the June 2013 VA examination, instability was measured on a scale of 1+, indicating 0-5 millimeters, 2+ indicating 5-10 millimeters, and 3+ indicating 10-15 millimeters.  Given that the Veteran had 1+, or 0-5 millimeters of instability in only the medial-lateral ligaments (posterior and anterior ligaments were normal), the Board finds the Veteran's instability to be slight.  Thus, the current 10 percent rating is appropriate.

As stated previously, for VA purposes, normal extension and flexion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above examinations, the Veteran's left knee had flexion limited, at worst, to 80 degrees.  The flexion of the Veteran's left knee must be limited to 45 degrees in order to warrant an additional rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 therefore cannot serve as a basis for an increased rating in this case.  Similarly, an increased rating is not warranted under Diagnostic Code 5261.  The Veteran had full extension on all of the above examinations.  The Veteran's left knee extension would have to be limited to 10 degrees in order to warrant an additional rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Because there is no evidence that the Veteran's left knee extension was limited to 10 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's left knee disability. 

Even considering the effects of pain, weakness, etc. on use (flare-ups, repetitive motion), the evidence does not show that the left knee is limited in motion to 10 degrees extension or 45 degrees flexion, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that there is evidence of left knee arthritis.  Importantly, the Board notes that this has not been confirmed by x-ray.  However, this is due to a failure of the VA examiners to have the Veteran undergo an x-ray at any of his VA examinations.  The Board finds a remand to obtain an x-ray would be an unnecessary use of VA time and resources.  Significantly, during the April 2008 VA examination, the examiner noted that the Veteran had significant knee pain and arthritis of the left knee.  See April 2008 VA examination, page 5.  Given that the Veteran was not assigned a compensable rating for limitation of motion and there is objective evidence of painful motion, the Board finds the Veteran is entitled to a separate 10 percent rating for left knee arthritis.  A higher 20 percent rating is only warranted if there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  Importantly, for the purpose of rating a disability from arthritis, the knee is considered one major joint.  38 C.F.R. § 4.45.  Additionally, in this case, there is no evidence that the Veteran has occasional incapacitating exacerbations.  Therefore, the Board finds that a separate 10 percent rating, and no higher, is warranted for the Veteran's left knee disability under Diagnostic Code 5003. 

Extraschedular Consideration

The Board has also considered whether the Veteran's left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 10 percent rating for his left knee disability based on instability and 10 percent rating based on arthritis and limitation of motion contemplate his functional impairment, as well as his subjective complaints of pain, swelling, limitation of motion and instability.  There was no evidence that his left knee disability was manifested by compensable limitation of motion, subluxation, or ankylosis.  Therefore, the Veteran's subjective complaints were included in the 10 percent ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board finds that the evidence shows that the Veteran's left knee disability warrants a separate 10 percent rating for arthritis.  


ORDER

Entitlement to a compensable rating for residuals of a fracture of the left fifth metatarsal is dismissed.

Entitlement to an initial rating higher than 20 percent for low back strain is dismissed.

Entitlement to an initial rating higher than 10 percent for left hip strain is dismissed.

Entitlement to an initial rating higher than 10 percent for a left knee strain is denied.

Entitlement to a separate 10 percent rating for a left knee strain, based on arthritis and painful motion, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


